 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                              EASTERN DISTRICT OF CALIFORNIA

10

11    PERCY LEE RHODES,                                 Case No. 1:15-cv-01714-DAD-SAB (PC)
12                       Plaintiff,                     ORDER DENYING AS MOOT PLAINTIFF’S
                                                        REQUEST FOR APPOINTMENT OF
13           v.                                         COUNSEL
14    FRESNO COUNTY, et al.,                            (ECF No. 95)
15                       Defendants.
16

17          On October 25, 2015, Plaintiff Percy Lee Rhodes filed the instant action pursuant to 42

18   U.S.C. § 1983. (ECF No. 1.) On August 20, 2018, Plaintiff filed a notice of dismissal pursuant to

19   Federal Rule of Civil Procedure 41(a). (ECF No. 89.) Defendants filed a statement of non-

20   opposition to Plaintiff’s request for dismissal. (ECF No. 91.) On August 28, 2018, the Court issued

21   an order directing the Clerk of Court to close this case pursuant to the parties’ stipulation for

22   voluntary dismissal, and this case was closed the same day. (ECF No. 92.)

23          On July 26, 2019, Plaintiff filed a motion to reopen this case under Federal Rule of Civil

24   Procedure 60(b). (ECF No. 93.) On August 1, 2019, the Court denied Plaintiff’s motion to reopen

25   this case. (ECF No. 94).

26          Currently before the Court is Plaintiff’s request for the appointment of counsel, filed on July

27   31, 2019. (ECF No. 95). Plaintiff asserts that he needs the assistance of counsel because he is a

28   novice at law, has no formal legal training, is taking medication for his medical problems, and this
                                                       1
 1   case involves multiple defendants and complex legal and medical issues.

 2            However, this case was closed on August 28, 2018. (ECF No. 92.) Further, since the Court

 3   denied Plaintiff’s motion to reopen this case on August 1, 2019, this case remains closed. (ECF

 4   No. 94.) Accordingly, Plaintiff’s request for appointment of counsel, (ECF No. 95), is HEREBY

 5   DENIED as moot.

 6
     IT IS SO ORDERED.
 7

 8   Dated:     August 2, 2019
                                                      UNITED STATES MAGISTRATE JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
